Exhibit 10.1

INVESTMENT AGREEMENT EARLY TERMINATION AND LOAN CERTIFICATE

ASSIGNMENT AGREEMENT

This INVESTMENT AGREEMENT EARLY TERMINATION AND LOAN CERTIFICATE ASSIGNMENT
AGREEMENT dated as of June 26, 2009 (this “Agreement”) among:

 

(a) OLD DOMINION ELECTRIC COOPERATIVE, a wholesale power supply cooperative
organized under the laws of the Commonwealth of Virginia (“Old Dominion”);

 

(b) FIRST UNION FINANCIAL INVESTMENTS, LLC (as successor to First Union
Financial Investments, Inc., as successor to First Union National Bank of
Florida), a Tennessee limited liability company (the “Owner Participant”);

 

(c) UTRECHT-AMERICA FINANCE CO., a Delaware corporation, as the Series A Lender
under the Loan Agreement referred to below (in such capacity, the “Series A
Lender”) and as Agent for the Lenders under the Loan Agreement referred to below
(in such capacity, the “Agent”);

 

(d) FGIC CAPITAL SERVICES LLC, a limited liability company organized under the
laws of the State of Delaware, as Series B Lender under the Loan Agreement
referred to below (in such capacity, the “Existing Series B Lender,” and
together with the Series A Lender, the “Lenders”);

 

(e) U.S. BANK NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as successor to State Street Bank and Trust
Company, as trustee (the “Owner Trustee”);

 

(f) FGIC FINANCIAL SERVICES LLC, a limited liability company organized under the
laws of the State of Delaware, as the payment undertaker under the Investment
Agreement referred to below (in such capacity, “FFS”); and

 

(g) FINANCIAL GUARANTY INSURANCE COMPANY, a New York stock insurance company, as
the surety for FFS under the Policy referred to below (“FGIC”);

(each of the foregoing a “Party” and together, the “Parties”).

PRELIMINARY STATEMENTS

 

  (1)

Reference is made to (I) the Participation Agreement dated as of February 29,
1996, among Old Dominion, the Owner Trustee, the Owner Participant and
Utrecht-America Finance Co., as the Series A Lender and the Agent, as amended by
(i) Amendment No. 1 to Participation Agreement, dated as of December 19, 2002,
among such parties and Cedar Hill International Corp. (“Cedar Hill”), as Series
B Lender, (ii) Amendment No. 2 to Participation Agreement, dated as of
December 31, 2004, among such parties, (iii) Amendment No. 3 to Participation

 

1



--------------------------------------------------------------------------------

 

Agreement, dated as of March 24, 2006, among such parties (other than Cedar
Hill) and the Existing Series B Lender, and (iv) Amendment No. 4 to
Participation Agreement, dated as of December 30, 2008, among such parties
(other than Cedar Hill) (as further amended, restated, supplemented or otherwise
modified through the date hereof, the “Participation Agreement”), (II) the
Investment Agreement, dated as of March 24, 2006, among Old Dominion and FFS (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Investment Agreement”), and (III) the Amended and Restated Loan and
Security Agreement, dated as of December 19, 2002, among the Owner Trustee,
Cedar Hill, the Series A Lender and the Agent, as amended by the Amendment and
Supplement No. 1 to Amended and Restated Loan and Security Agreement, dated as
of March 24, 2006, among such parties (other than Cedar Hill) and the Existing
Series B Lender (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Loan Agreement”).

 

  (2) Reference is further made to (I) the Investment Pledge Agreement, dated as
of March 24, 2006, by and between Old Dominion, as pledgor, and the Owner
Trustee, as pledgee (the “Investment Pledge Agreement”), (II) the Surety Bond,
No. 06010142, issued by FGIC, with respect to the payment obligations under the
Investment Agreement (the “Policy”) and (III) the Tax Indemnity Agreement, dated
as of February 29, 1996, by and between Old Dominion and the Owner Participant,
as amended by the Amendment No. 1 to Tax Indemnity Agreement, dated as of
December 19, 2002, by and between such parties and the Amendment No. 2 to Tax
Indemnity Agreement, dated as of March 24, 2006, by and between such parties (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Tax Indemnity Agreement”).

 

  (3) Old Dominion desires to acquire the Series B Loan Certificate under the
Loan Agreement from the Existing Series B Lender in exchange for an amount equal
to $32,985,511.27 and to direct FFS to pay the Investment Agreement Early
Termination Amount to the Existing Series B Lender in partial satisfaction of
Old Dominion’s obligation to pay the purchase price for the assignment of the
Series B Loan Certificate and the parties hereto have agreed thereto on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

SECTION 1. Definitions.

 

  (a) Capitalized terms used in this Agreement, including the preliminary
statements, which are not otherwise defined herein have the meanings assigned to
them in Appendix A to the Participation Agreement. The rules of interpretation
set forth in Appendix A to the Participation Agreement shall apply to this
Agreement.

 

  (b) The following terms have the following meanings:

“Effective Date” means the date hereof.

 

2



--------------------------------------------------------------------------------

“Investment Agreement Early Termination Amount” has the meaning set forth in the
Investment Agreement and which, on the Effective Date, equals $32,873,085.32.

SECTION 2. Early Termination of the Investment Agreement. On and as of the
Effective Date:

 

  (a) To facilitate the payments contemplated by clauses (b) and (c) below, the
Owner Trustee releases any Lien on or other security interest in the Investment
Agreement created pursuant to the Investment Pledge Agreement and each of the
Agent, the Series A Lender and the Existing Series B Lender releases any Lien on
or other security interest in the Investment Agreement created pursuant to the
Loan Agreement, and so long as FFS pays the Investment Agreement Early
Termination Amount as contemplated by clauses (b) and (c) below, each of the
Owner Trustee and the Existing Series B Lender agrees that it shall have no
right to or claim under the Investment Agreement or with respect to any payment
due thereunder to the extent such right or claim relates to liabilities,
obligations and duties of FFS arising on and after the Effective Date.

 

  (b) Pursuant to Section 3.2(a)(viii) of the Investment Agreement, Old Dominion
hereby directs FFS to irrevocably and unconditionally pay the Investment
Agreement Early Termination Amount, and Old Dominion further directs FFS to
irrevocably and unconditionally pay the Investment Agreement Early Termination
Amount to the Existing Series B Lender and FFS acknowledges that such payment is
for the account of and for the behalf of Old Dominion.

 

  (c) FFS hereby agrees to irrevocably and unconditionally pay the Investment
Agreement Early Termination Amount without offset, deduction or withholding and
without regard to any conflicting payment instruction delivered by any other
Person to the Existing Series B Lender in full satisfaction of Old Dominion’s
obligation to pay the purchase price for the assignment of the Series B Loan
Certificate by the Existing Series B Lender to Old Dominion.

 

  (d) Upon receipt of the Investment Agreement Early Termination Amount by the
Existing Series B Lender, FFS is released from all further liabilities,
obligations and duties under the Investment Agreement and FGIC is released from
further liabilities, obligations and duties under the Policy owing to any Party.

 

  (e) FFS, FGIC and the Existing Series B Lender shall maintain their rights
with respect to Old Dominion’s indemnity obligations under Section 8 of the
Participation Agreement, only with respect to Claims and Taxes which arise or
are attributable to the period prior to the Effective Date (including those
discovered after the Effective Date), and Old Dominion shall have no indemnity
obligation to the Existing Series B Lender, FFS or FGIC to the extent that such
obligations arise or are attributable to the period after the Effective Date.

 

3



--------------------------------------------------------------------------------

SECTION 3. Assignment of the Series B Loan Certificate. On and as of the
Effective Date:

 

  (a) Each of the Parties consents to the transfer of the Series B Loan
Certificate by the Existing Series B Lender to Old Dominion, notwithstanding
anything to the contrary in the Operative Documents.

 

  (b) Old Dominion hereby agrees to pay the amount of $112,425.95 to the
Existing Series B Lender, which together with the payment of certain other
amounts set forth herein shall be in satisfaction of the price for the sale and
transfer of the Series B Loan Certificate.

 

  (c) The Existing Series B Lender acknowledges the receipt of an amount equal
to the Investment Agreement Early Termination Amount plus an amount equal to the
amount of $112,425.95 and shall credit such amount paid to it by FFS and Old
Dominion, respectively, in full and final satisfaction of all amounts payable to
it upon the sale and transfer of the Series B Loan Certificate, which payment
shall not discharge any debt obligations of the Borrower under the Loan
Agreement.

 

  (d) The Existing Series B Lender delivers to Old Dominion the existing Series
B Loan Certificate endorsed in blank; provided, further, that any failure to
actually deliver the Series B Loan Certificate shall not affect the transfer of
all right, title and interest in the Series B Loan Certificate.

 

  (e) Upon delivery by Old Dominion to the Owner Trustee of the existing Series
B Loan Certificate, the Owner Trustee in accordance with Section 2.7(a) of the
Loan Agreement will execute and deliver to Old Dominion a new Series B Loan
Certificate in favor of Old Dominion of identical face value and terms and,
following the completion of the events and actions contemplated by Section 2(d)
above and this Section 3(d) and Section 3(e) below (notwithstanding anything
herein to the contrary, such actions occur on the Effective Date), the Agent
will mark the existing Series B Loan Certificate as “cancelled” and will destroy
or otherwise dispose of the cancelled Series B Loan Certificate in accordance
with its customary practices; provided, that the failure of the Owner Trustee to
deliver a new Series B Loan Certificate shall not affect the transfer of all
right, title and interest in the Series B Loan Certificate to Old Dominion on
the Effective Date.

 

  (f) The Existing Series B Lender is released from all further liabilities,
obligations and duties under the Loan Agreement, to the extent such liabilities,
obligations and duties arise and relate to the period on or after the Effective
Date.

SECTION 4. Agreements In Furtherance of the Early Termination of the Investment
Agreement and the Assignment of the Series B Loan Certificate.

 

  (a) On and as of the Effective Date:

 

  (1)

Each Party (other than the Agent and the Series A Lender) agrees to waive or
acknowledge satisfaction of any prior notices, review

 

4



--------------------------------------------------------------------------------

 

period or other condition precedent required under the Operative Documents to
effect the transactions contemplated by this Agreement, including, but not
limited to, the waiver by FFS of Old Dominion’s obligation to (i) provide two
Business Days’ prior written notice of its intent to request payment of the
Investment Agreement Early Termination Amount and (ii) provide an Officer’s
Certificate stating the circumstances requiring such payment under the
Investment Agreement, both obligations pursuant to Section 3.5(a) of the
Investment Agreement.

 

  (2) The Agent and the Series A Lender agree to waive any prior notice required
under the Operative Documents to effect the transactions contemplated by this
Agreement.

 

  (b) On and as of the Effective Date, Old Dominion agrees to be bound by the
Participation Agreement and the Loan Agreement as a Lender in the place of the
Existing Series B Lender and hereby assumes for the benefit of the other Parties
hereto all of the obligations of a Lender pursuant to the Operative Documents
arising on or after the Effective Date.

 

  (c) On and as of the Effective Date, each Party agrees that, subject to the
terms and conditions set forth herein, on and as of the Effective Date, (1) the
Investment Agreement shall terminate pursuant to Section 3.2(a) of the
Investment Agreement, (2) the Policy shall terminate pursuant to Section 4(g) of
the Policy, and (3) the Investment Pledge Agreement shall terminate pursuant to
Section 2(a) above.

 

  (d) Each Party agrees that, from and after the Effective Date, this Agreement
shall constitute an “Operative Document” (and the definition of “Operative
Documents” set forth in Appendix A to the Participation Agreement is hereby
amended accordingly) for purposes of the Participation Agreement and the other
Operative Documents.

 

  (e) Each Party agrees that, from and after the Effective Date, each reference
in any Operative Document to the Investment Agreement, the Investment Pledge
Agreement or the Policy or any provision or definition pertaining to the
Investment Agreement, the Investment Pledge Agreement or the Policy shall be
deleted from or appropriately amended, pro tanto, in each of the Operative
Documents (and the definition of “Operative Documents” set forth in Appendix A
to the Participation Agreement is hereby amended accordingly).

 

  (f)

Each Party agrees that, from and after the Effective Date, each reference in any
Operative Document to the “Series B Lender” shall mean Old Dominion; provided,
that Old Dominion acknowledges and agrees that it shall have no right to vote
its interest as holder of the Series B Loan Certificate or take any other action
as holder of the Series B Loan Certificate which, in the Series A Lender’s or
the Agent’s sole judgment, could adversely affect the Series A Lender’s

 

5



--------------------------------------------------------------------------------

 

interest so long as the Series A Loan Certificate is outstanding or with respect
to any matter attributable to an Event of Default or any event or condition
that, with notice or lapse of time or both, would become an Event of Default.

 

  (g) Each Party (other than the Agent and the Series A Lender) agrees that any
breach by any other Party of any representation or warranty contained in
Section 5 of this Agreement shall not give rise to any right to set aside the
transactions contemplated by this Agreement or to cease performing its
obligations hereunder and that each Party (other than the Agent and the Series A
Lender) shall be required to perform its obligations hereunder notwithstanding
any breach of any representation or warranty by any other Party.

 

  (h) Old Dominion and the Owner Participant hereby agree that the Tax Indemnity
Agreement is hereby amended as follows:

 

  (1) Section 3(c). Section 3(c) is deleted in its entirety and replaced by the
following: “Old Dominion, together with its Affiliates, will not at any time
hold directly or indirectly more than 90% in aggregate principal amount of all
Loan Certificates then outstanding.”

 

  (2) Section 4(e).

 

  (i) Section 4(e)(xv) is amended by the deletion of the word “and” immediately
subsequent to the concluding semi-colon;

 

  (ii) Section 4(e)(xvi) is amended by the replacement of the concluding period
by the phrase “; and”; and

 

  (iii) a new Section 4(e)(xvii) is added to the Tax Indemnity Agreement reading
as follows: “(xvii) the execution and delivery of the Investment Agreement Early
Termination and Loan Certificate Assignment Agreement dated as of June 26, 2009
and the effectuation of the transactions contemplated thereby.”

 

  (i) Each Party agrees that the exclusions set forth in Section 8.1(b) and
Section 8.2(b) of the Participation Agreement shall not apply to any Claim or
Tax caused by the amendments, supplements, waivers or consents with respect to
the Operative Documents contemplated by this Agreement or the transactions
contemplated thereby.

 

  (j) Each Party agrees that each of the Operative Documents, as amended to give
effect to this Agreement, is and shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed.

 

  (k) Old Dominion shall furnish to the Parties a properly completed and
effective U.S. Internal Revenue Service Form W-9, or applicable successor form.

 

6



--------------------------------------------------------------------------------

  (l) Old Dominion shall cause to be filed, at its sole cost and expense, a
UCC-3 termination statement in proper form for filing with the Virginia State
Corporation Commission with respect to the termination of the Investment Pledge
Agreement and UCC-3 amendments regarding the Loan Agreement in proper form for
filing with the Ohio Secretary of State and in Halifax County, Virginia with
respect to the termination of the Investment Agreement, the Investment Pledge
Agreement and the Policy.

 

  (m) Old Dominion, the Agent and the Series A Lender agree that all claims,
damages, losses, liabilities, costs or expenses whatsoever which the Agent and
the Series A Lender, as applicable, or any of their directors (managing or
otherwise), officers, employees or agents, arising out of the negotiation,
execution, entering into, and delivery of this Agreement or the performance of
the transactions contemplated hereby are “Claims” for purposes of Section 8.1 of
the Participation Agreement to which the exclusions in Section 8.1(b) shall not
apply.

 

  (n) Old Dominion, the Agent and the Series A Lender agree that all Taxes of
the Agent and the Series A Lender, as applicable, or any of their directors
(managing or otherwise), officers, employees, or agents, arising out of the
negotiation, execution, entering into, and delivery of this Agreement or the
performance of the transactions contemplated hereby (without regard to the
provisions of Section 8.2(b) of the Participation Agreement) are “Taxes” for
purposes of Section 8.2 of the Participation Agreement to which the exclusions
in Section 8.2(b) shall not apply.

 

  (o) Old Dominion acknowledges and agrees that for all purposes, including
without limitation Section 8 of the Participation Agreement, that Old Dominion
expressly requests the other Parties to execute and deliver this Agreement and
consents to the execution and delivery of this Agreement by the other Parties.

SECTION 5. Representations, Warranties, Agreements and Acknowledgements of the
Parties.

 

  (a) Each of Old Dominion, the Owner Participant, the Agent, the Series A
Lender, the Existing Series B Lender, the Owner Trustee, FFS and FGIC represents
and warrants as to itself the following:

 

  (1) Organization. It is an entity duly organized and validly existing and in
good standing (if applicable) under the laws of the jurisdiction of its
organization and has full power and authority to conduct its business as
presently conducted.

 

  (2)

Due Authorization and No Conflict. The execution and delivery of this Agreement
and the performance of the transactions contemplated by this Agreement and its
obligations under any of the Operative Documents to which it is party (after
giving effect to the transactions contemplated by this Agreement), are within
its corporate power and capacity, have been

 

7



--------------------------------------------------------------------------------

 

duly authorized by all necessary action (corporate or otherwise) on its part,
and do not contravene (i) its organizational documents or (ii) any Applicable
Law or any material agreements binding on or affecting it.

 

  (3) Governmental Consent. No authorization, approval, consents or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body in any jurisdiction or any other third party is required for the due
execution and delivery this Agreement or for the performance of the transactions
contemplated by this Agreement and the obligations under any of the Operative
Documents to which it is party (after giving effect to the transactions
contemplated by this Agreement).

 

  (4) Due Execution. This Agreement and each other document and agreement
executed by it in connection herewith has been duly executed and delivered by
it.

 

  (5) Legal, Valid and Binding Obligations. Assuming the due authorization,
execution and delivery hereof by the Parties, this Agreement and the obligations
under any of the Operative Documents to which it is party (after giving effect
to the transactions contemplated by this Agreement) are its legal, valid and
binding obligations enforceable against it in accordance with their terms.

 

  (b) The Existing Series B Lender represents that:

 

  (1) It is entering into this Agreement in good faith and has received what it
considers to be satisfactory consideration for the assignment of the Series B
Loan Certificate; and

 

  (2) It considers the transactions contemplated by this Agreement to be a
commercial transaction at arms’ length.

 

  (c) The Existing Series B Lender represents and warrants as of the Effective
Date, (1) that it is the registered holder of the Series B Loan Certificate and
it has never transferred any interest in the Series B Loan Certificate, (2) that
the Series B Loan Certificate is free and clear of any Liens and (3) that it has
received all amounts due and owing to it under the Operative Documents as of the
Effective Date.

 

  (d) FFS represents and warrants as of the Effective Date that all payments due
and payable by it under the Investment Agreement as of the Effective Date have
been made and it has performed all obligations required to be performed by it
under the Investment Agreement.

 

  (e) The Existing Series B Lender and Old Dominion represent and warrant and
the Owner Trustee and Owner Participant hereby agree, that as of the Effective
Date that, the outstanding principal balance of the Series B Loan Certificate is
$32,873,085.32 and interest has been paid on the Series B Loan Certificate
through January 5, 2009 and the interest payments are current.

 

8



--------------------------------------------------------------------------------

  (f) Old Dominion hereby represents, warrants and agrees that:

 

  (1) No part of the funds to be used by Old Dominion to acquire the Series B
Loan Certificate pursuant to this Agreement constitute or is deemed to
constitute assets (within the meaning of ERISA and any applicable rules or
regulations thereunder) of any Plan;

 

  (2) It is acquiring the Series B Loan Certificate for investment and not with
a view towards any resale or distribution thereof, and neither it nor anyone
authorized by it to act on its behalf has directly or indirectly offered any
Loan Certificate or any interest in the Trust Estate, the Collateral, or any
similar security for sale to, or solicited any offer to acquire any of the same
from, anyone, it being understood that Old Dominion makes no representations as
to actions taken by the Owner Participant, the Owner Trustee or anyone acting on
behalf of such Persons;

 

  (3) It will not transfer the Series B Loan Certificate it holds except in a
transaction constituting an exempt transaction under the Securities Act;

 

  (4) It shall not be entitled to set off amounts due by it under the Operative
Documents against amounts due from the Owner Trustee in respect of the Series B
Loan Certificate; and

 

  (5) No Payment Default or Event of Default under the Equipment Operating Lease
or the Foundation Operating Lease has occurred and is continuing.

SECTION 6. Costs and Expenses.

 

  (a) Old Dominion agrees to pay on the Effective Date to the Owner Participant
at such account as directed by the Owner Participant an amount equal to
$1,900,000.00 in immediately available funds (the “Series B Fee”); provided,
that, the Series B Fee shall be credited against the amount as may be payable by
Old Dominion to the Owner Participant in the event the parties subsequently
agree to an early termination of the transactions contemplated by the Operative
Documents (the “Termination Payment”); provided, further, that the amount of the
Series B Fee to be credited to the Termination Payment shall be reduced on a pro
rata basis over the remainder of the Basic Term.

 

  (b) Old Dominion agrees to pay on demand all reasonable out-of-pocket expenses
of the Parties, including (1) reasonable legal fees of the Parties hereto, other
than the legal fees of the Owner Participant, and (2) the preparation and
execution of this Agreement and any other instruments and documents to be
delivered hereunder.

SECTION 7. Owner Trustee and Agent Authority.

 

  (a)

The Owner Participant hereby authorizes, empowers and directs the Owner Trustee
to execute, deliver and perform its obligations under this Agreement, the
replacement Series B Loan Certificate, and any other documents and agreements

 

9



--------------------------------------------------------------------------------

 

provided to the Owner Trustee by the Owner Participant and required to be
executed by the Owner Trustee, which are referred to herein or as otherwise may
be necessary in order to comply with this Agreement or to effectuate the
transactions contemplated herein.

 

  (b) FFS hereby acknowledges that this Agreement constitutes under
Section 3.2(a) of the Investment Agreement prior notice from Old Dominion to pay
the Investment Agreement Early Termination Amount as contemplated herein and the
Owner Trustee and the Agent hereby (1) consent pursuant to Section 3.5(b) of the
Investment Agreement to such giving of such notice and (2) waive the notice
period required by Sections 3.2(a) and 3.5(a) of the Investment Agreement
pursuant to Section 4(a)(2) of this Agreement.

 

  (c) Each of the Series A Lender, the Existing Series B Lender and Old
Dominion, as the new Series B Lender, hereby authorizes and directs the Agent to
execute, deliver and perform this Agreement and any other documents and
agreements required to be executed by the Agent which are referred to herein or
as otherwise may be necessary in order to comply with this Agreement or to
effectuate the transactions contemplated herein.

 

  (d) It is expressly understood by the Parties that this Agreement has been
executed by U.S. Bank National Association not in its individual capacity, but
solely in its capacity as Owner Trustee. For all purposes of this Agreement, in
the performance of any duties or obligations of the Owner Trustee hereunder, the
Owner Trustee shall be entitled to the benefits of the terms and provisions of
the Trust Agreement.

SECTION 8. Execution in Counterparts. This Agreement may be executed by the
Parties in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9. Cooperation. The Parties shall from time to time, at the expense of
Old Dominion, do and perform such other and further acts and execute and deliver
any and all such other and further instruments as may be required by Applicable
Law or reasonably requested by any Party to establish, maintain and protect the
rights and remedies of the Parties and to carry out and effect the intent and
purpose of this Agreement and the other Operative Documents.

SECTION 10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

10



--------------------------------------------------------------------------------

SECTION 11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 12. Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating, prohibiting the observance of or rendering unenforceable
the remaining provisions hereof, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate, prohibit the
observance of or render unenforceable such jurisdiction in any other
jurisdiction.

SECTION 13. Entire Agreement. This Agreement, together with any documents,
instruments and agreements required to be executed and delivered in connection
herewith shall, except as expressly provided to the contrary herein, supersede
all prior agreements and understandings of the parties with respect to the
subject matter covered hereby.

[signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

OLD DOMINION ELECTRIC COOPERATIVE By:  

/s/ Robert L. Kees

Name:  

Robert L. Kees

Title:  

Senior Vice President and CFO

 

12



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Owner Trustee By:  

/s/ David J. Ganss

Name:  

David J. Ganss

Title:  

Vice President

 

13



--------------------------------------------------------------------------------

FIRST UNION FINANCIAL INVESTMENTS, LLC By:   First Union Holdings, LLC Its:  
Member By:   Wachovia Bank, National Association Its:   Member By:  

/s/ Lisa K. Carver

Name:  

Lisa K. Carver

Title:  

Vice President

 

14



--------------------------------------------------------------------------------

UTRECHT-AMERICA FINANCE CO., as Series A Lender and as Agent By:  

/s/ Brett Delfino

Name:  

Brett Delfino

Title:  

Assistant Secretary

By:  

/s/ David I. Dietz

Name:  

David I. Dietz

Title:  

Treasurer

 

15



--------------------------------------------------------------------------------

FGIC CAPITAL SERVICES LLC, as Existing Series B Lender By:  

/s/ Timothy Travers

Name:  

Timothy Travers

Title:  

Authorized Representative

 

16



--------------------------------------------------------------------------------

FGIC FINANCIAL SERVICES LLC By:  

/s/ Timothy Travers

Name:  

Timothy Travers

Title:  

Authorized Representative

 

17



--------------------------------------------------------------------------------

FINANCIAL GUARANTY INSURANCE COMPANY By:  

/s/ Timothy Travers

Name:  

Timothy Travers

Title:  

Authorized Representative

 

18